DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the instant Application, claims 13-20 being withdrawn from consideration as being drawn to a nonelected Invention.

Election/Restrictions
Applicant’s arguments, see Remarks, filed 10/08/2020, with respect to the requirement for restriction of 09/14/2020 have been fully considered and are persuasive.  The requirement for restriction has been withdrawn. Claims 13-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/14/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “agent time module” in claims 1, 4-9, 11, 12 and 15.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The omitted elements are: the structures for measuring, identifying, calculating and providing as claimed. It is respectfully noted that if the issue of the claims being directed to an abstract idea as detailed above were overcome, the issue of indefiniteness due to incompleteness would also be overcome.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a series of steps of measuring, identifying, calculating and providing agent time. This judicial exception is not integrated into a practical application because the claims are directed to a method relating to data manipulation that can be performed mentally or are analogous to human mental work with structural elements that do not add a meaningful limitation to the abstract idea because the structural elements are not directly recited as being utilized in the method steps and to providing therapy such as may be performed by hand. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structural elements are not directly recited in performing these functions, and a human, through observation and mental work, can equally measuring, identifying, calculating and providing agent time. See MPEP 2106.04(a)(2) Section III, Subsection A. Examiner respectfully points out that in order to overcome the issue of the claims being directed to an abstract idea, it is suggested applicant recite the machine or device performing the claimed steps of measuring, identifying, calculating and providing agent time.

Allowable Subject Matter
Claim 1-12 are allowed. Claims 13-20 are rejected under 35 USC 101 and 35 USC 112 as detailed above, but would be allowable if amended to obviate the grounds for rejection under 35 USC 101 and 35 USC 112.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest an aesthetic agent tracking system having the combined features of claim 1 including a mass flow sensor, a gas pressure sensor, a gas temperature sensor, a processor and an agent time module executable on the processor to calculate a remaining agent time based on at least the gas flow rate, the pressure of the mixed gas, the temperature measured by the temperature sensor, and an anesthetic concentration in the mixed gas.  An aesthetic agent tracking system  (Figure 1 as per Paragraph 81) is known by way of the prior art of Hickle, US 2003/0145854 having a mass flow sensor (recited in paragraph 94), a gas pressure sensor (106 as per Paragraph 99), a processor (controller 14) and an agent time module (as per Paragraph 100 executable on the processor to calculate a remaining agent time based on at least the gas flow rate, the pressure of the mixed gas and an anesthetic concentration in the mixed gas  however a temperature sensor and calculation of remaining agent time based on a temperature measured by the temperature sensor are absent therein.  It would not have been obvious to modify Hickle to further comprise a temperature sensor and calculation of remaining agent time based on a temperature as a teaching to do so is absent in the art and would result only in calculation of agent time as intended thus would be redundant or render Hickle less fit for use by increasing mechanical and computational complexity.   It is noted that US 9,592,357 of Erkki Heinonen, discloses an agent tracking system (Figure 1) having flow and pressure and temperature sensors (10 and 13 as per Columns 3-4, liens 63-5) and a controller (4) with module for calculating anesthetic time remaining (as per Column 7, lines 7-17) however a temperature sensor and calculation of remaining agent time based on a temperature measured by the temperature sensor are absent therein.  
Similarly the prior art does not disclose or suggest an aesthetic agent tracking system having the combined features of claim 9 including an injector pressure sensor configured to sense a pressure of the anesthetic agent provided to an injector, an injector temperature sensor configured to sense a 
The prior art does not disclose or suggest a method for tracking anesthetic agent having the combined steps of claim 13 including measuring a gas flow rate, measuring a pressure of a mixed gas, measuring a temperature of mixed gas, identifying anesthetic concentration, calculating a dispense rate based on the concentration, flow rate, pressure and temperature and calculating remaining agent time based on the flow rate.  A method for tracking anesthetic agent (as per Paragraph 100) is known by way of Hickle,  including measuring a gas flow rate, measuring a pressure of a mixed gas (as per Paragraphs 94 and 99),calculating a dispense rate based on the concentration, flow rate and pressure and calculating remaining agent time based on the flow rate (as per Paragraph 100), however measurement of temperature is absent therein and the calculation of dispense rate and remaining agent time is not based on a measured temperature.   It would not have been obvious to modify Hickle to further comprise a temperature sensor and calculation of remaining agent time based on a temperature as a 
Similarly the prior art does not disclose or suggest a method for tracking anesthetic agent having the combined steps of claim 19 including measuring a pressure of an anesthetic agent, measuring a temperature of the agent, calculating a dispense rate based on the pressure and temperature and calculating remaining agent time based on the flow rate.  A method for tracking anesthetic agent (as per Paragraph 100) is known by way of Hickle, including measuring a pressure of an anesthetic agent (as per Paragraphs 94 and 99), calculating a dispense rate based on the pressure and calculating remaining agent time based on the flow rate (as per Paragraph 100), however measurement of temperature is absent therein and the calculation of dispense rate and remaining agent time is not based on a measured temperature.   It would not have been obvious to modify Hickle to further comprise a temperature sensor and calculation of remaining agent time based on a temperature as a teaching to do so is absent in the art and would result only in calculation of agent time as intended thus would be redundant or render Hickle less fit for use by increasing mechanical and computational complexity. Claims 14-18 and 20 depend from claims 13 and 19 thus are also allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785